Name: 75/100/EEC: Commission Decision of 20 January 1975 on the reform of agricultural structures to be effected in Ireland in implementation of Directives No 72/159/EEC and No 72/160/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  Europe;  economic policy;  agricultural policy; NA
 Date Published: 1975-02-14

 Avis juridique important|31975D010075/100/EEC: Commission Decision of 20 January 1975 on the reform of agricultural structures to be effected in Ireland in implementation of Directives No 72/159/EEC and No 72/160/EEC (Only the English text is authentic) Official Journal L 040 , 14/02/1975 P. 0061 - 0062COMMISSION DECISION of 20 January 1975 on the reform of agricultural structures to be effected in Ireland in implementation of Directives No 72/159/EEC and No 72/160/EEC (Only the English text is authentic) (75/100/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 72/159/EEC (1) of 17 April 1972 on the modernization of farms, and in particular Article 18 (3) thereof; Having regard to Council Directive No 72/160/EEC (2) of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement, and in particular Article 9 (3) thereof; Whereas on 19 June and 18 September 1974 the Government of Ireland, acting in pursuance of Article 17 (4) of Directive No 72/159/EEC and of Article 8 (4) of Directive No 72/160/EEC, notified the following provisions: - the farm modernization scheme of 1 February 1974; - the European Communities (retirement of farmers) Regulations 1974, of 30 April 1974; Whereas under Article 18 (3) of Directive No 72/159/EEC and Article 9 (3) of Directive No 72/160/EEC the Commission must decide whether, having regard to the objectives of the Directives in question and to the need for a proper connection between the various measures, the regulations and administrative provisions notified comply with those Directives and thus satisfy the conditions for financial contribution to common measures within the meaning of Article 15 of Directive No 72/159/EEC and Article 6 of Directive No 72/160/EEC; Whereas the basic aim of Directive No 72/159/EEC is to encourage the formation and development of farms which are capable, through the use of national methods of production, of affording persons employed on them a fair income comparable with that from non-agricultural occupations and satisfactory working conditions; Whereas to that end Directive No 72/159/EEC requires the Member States to introduce a system of selective incentives for farmers who can prove, by means of the development plan they submit, that upon completion of the plan their farm will attain in respect of at least one man-work unit a level of earned income from agriculture comparable to that received for non-agricultural work; Whereas the measures provided for in the abovementioned farm modernization scheme in respect of farms which submit a development plan and the measures in respect of all other farms are consistent with the aim of Directive No 72/159/EEC as set out above; Whereas, however, under Articles 9 (2) and 14 (3) of Directive No 72/159/EEC incentives to investment in pig farming are subject to the condition that total investment does not exceed 40 000 units of account ; whereas this condition applies also in respect of joint investment by two or more farmers and of investment by other than natural persons ; whereas Article 15 (f) of the farm modernization scheme, however, merely stipulates that only 40 000 units of account of an investment is eligible for aid; Whereas the measures provided for in the farm modernization scheme can therefore be declared to conform with Directive No 72/159/EEC only if Article 15 (f) of that scheme is so amended as to comply with Articles 9 (2) and 14 (3) of Directive No 72/159/EEC ; whereas it appears appropriate to set 31 December 1974 as a deadline for this purpose; Whereas the basic aim of Directive No 72/160/EEC is to make sufficient vacant land available for the creation of farms of appropriate size and structure as specified in Article 4 of Council Directive No 72/159/EEC on the modernization of farms; (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 96, 23.4.1972, p. 9. Whereas in order to achieve this aim the Member States are therefore required: - under Article 2 (1) (a) of Directive No 72/160/EEC, to grant annuities to farmers aged between 55 and 65 practising farming as their main occupation who leave agriculture; - under Article 2 (1) (b) of Directive No 72/160/EEC, to grant to farmers a premium, which is not to be eligible for assistance and is to be calculated by reference to the utilized agricultural area released; - under Article 2 (1) (c) of Directive No 72/160/EEC, to grant annuities to permanent hired or family workers aged between 55 and 65 who are employed on farms on which the farmer benefits from any measure provided for in Article 2 (1) (a) or (b) of the Directive; Whereas the grant of an annuity or premium is subject to the condition that the recipient cease working in agriculture and, where the recipient is a farmer, that he either sell or lease at least 85 % of his land to farms which are undergoing modernization pursuant to Directive No 72/159/EEC, withdraw it from agricultural use or sell or lease it to a land agency for reallocation as aforesaid; Whereas Member States may, on the ground of the age and/or means of the prospective beneficiary, vary the amount of an annuity or premium or refuse to grant the same ; whereas they may reduce the annuity granted to permanent hired or family workers by the amount of any unemployment benefit which the recipient receives; Whereas the abovementioned Regulations of 30 April 1974 are in conformity with Directive No 72/160/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the provisions of this Decision are in accordance with the Opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The farm modernization scheme of 1 February 1974 as notified by the Government of Ireland satisfies the conditions for financial contribution from the Community to common measures as referred to in Article 15 of Directive No 72/159/EEC. 2. The European Communities (retirement of farmers) Regulations 1974, of 30 April 1974 as notified by the Government of Ireland satisfy the conditions for financial contribution from the Community to common measures as referred to in Article 6 of Directive No 72/160/EEC. Article 2 Financial contribution by the Community shall relate to expenditure eligible for assistance incurred in respect of aids granted under Decisions taken on or after 1 February 1974. Article 3 Application of the preceding Articles shall be subject to the condition that before 31 December 1974 Article 15 (f) of the farm modernization scheme be amended so as to conform with Articles 9 (2) and 14 (3) of Directive No 72/159/EEC. Article 4 This Decision is addressed to Ireland. Done at Brussels, 20 January 1975. For the Commission The President FranÃ §ois-Xavier ORTOLI